  Case 20-04009-elm Doc 9 Filed 03/24/20           Entered 03/24/20 20:32:59        Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS

In re:

DWAYNE PAUL BRIDGES,                                                Chapter 7

      Debtor.                                                Case No.: 19-44181
___________________________/

 KAPITUS SERVICING, INC, AS
 SERVICING AGENT FOR TVT CAPITAL
 LLC,                                                        Ad. Pro. No. 20-04009

                 Plaintiff,
          v.

 DWAYNE PAUL BRIDGES,

                 Defendant.
                                              /

                        CORRECTION TO AMENDED COMPLAINT

         Kapitus Servicing, Inc., formerly Colonial Funding Network, Inc., as servicing agent for

TVT Capital, LLC (“Kapitus” or the “Plaintiff”), by and through its undersigned attorney files this

Correction to the Amended Complaint [ECF 8]. The date “October 10, 2016” in paragraphs 39,

46, 63 is incorrect. The correct date is October 10, 2019, the Debtor’s petition date.

Dated March 24, 2020.                        Respectfully submitted,

                                             DIAMOND MCCARTHY LLP

                                             /s/ Charles M. Rubio
                                             Charles M. Rubio
                                             Bar No. 24083768
                                             crubio@diamondmccarthy.com
                                             909 Fannin, Suite 3700
                                             Houston, Texas 77010
                                             Telephone: (713) 333-5100
                                             Facsimile: (713) 333-5199

                                             COUNSEL FOR PLAINTIFF
                                             KAPITUS SERVICING, INC.
